ON CONFESSION OF ERROR
PER CURIAM.
On appeal, appellant argues that the trial court erred in denying his motion for judgment of dismissal. Appellee confesses error, and does not oppose reversal of the judgment and disposition. After reviewing the record, we agree that the trial court erred, and reverse appellant’s judgment and disposition and remand for the trial court to enter an order granting appellant’s motion for judgment of dismissal.

Reversed and remanded.

MAY, DAMOORGIAN and CONNER, JJ., concur.